Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 7/2/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 7/2/2020, 4/23/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawing is objected to:	
Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.  See MPEP 608.02.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hasegawa (WO 2016/136227, using US 2018/0026298 as translation).
Regarding claim 1, a non-aqueous electrolyte secondary battery comprising:
a positive electrode plate in which a positive electrode mixture layer containing a positive electrode active material is formed on a positive electrode current collector; a negative electrode plate in which a negative electrode mixture layer containing a negative electrode active material is formed on a negative electrode current collector; a separator; a non-aqueous electrolyte; a sealing member; and an outer casing,
wherein the negative electrode active material contains graphite and a silicon material [0013], 
the silicon material contains silicon oxide represented by SiOx (0.5 <x < 1.6) and a silicon- lithium silicate composite in which a silicon phase is dispersed in a lithium silicate phase represented by Li2zSiO(2+z) (0 < z <2) [0069, 0074], and
Regarding claim 2, an amount of the silicon material is 3% by mass or more and 20% by mass or less relative to the negative electrode active material [0013, 0017].
Regarding claim 3, the positive electrode active material contains a lithium-nickel composite oxide [0026].
Regarding claim 4, the positive electrode active material contains a lithium-nickel composite oxide [0026].
Regarding claim 1, an amount of the silicon-lithium silicate composite is 33% by mass or more and 93% by mass or less relative to the silicon material, Hasegawa discloses as a material that forms a composite together with silicon, a material having the effect of absorbing the significant change in volume of silicon due to charge or discharge is preferably used.  Examples of such a material include graphite and lithium silicate [0072].  A silicon-lithium silicate composite preferably has a structure in which silicon particles are dispersed I a lithium silicate phase [0074].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the silicon-lithium silicate composite for the benefit of having control over the volume change of silicon during charge and discharge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724